Opinión concurrente del
Juez Asociado Señor Negrón García.
h-H
Otra vez rechazamos la posición del licenciado Rivera Cruz de que “para fines éticos debemos fraccionar su persona y establecer el binomio abogado-Secretario de Justicia .... En último aná-lisis su condición de abogado es inseparable del cargo de Secre-tario de Justicia y constituye la cualidad esencial e inherente que le permite ser el abogado-asesor principal del Estado. Como tal, la misión del abogado y sus obligaciones deontológicas no se agotan al jurar como Secretario de Justicia”. (Escolio omitido.) In re Secretario de Justicia, 119 D.P.R. 363, 396-398 (1987). Y, lógicamente, tampoco se crea un vacío y desaparecen sus deberes éticos, por que breve e incidentalmente se desempeñe interinamente como Primer Ejecutivo.
Reconocemos que en las funciones adicionales de su cargo, la “línea es tenue, y por ende, a veces difícil de separar el pronun-ciamiento a título clásico de Secretario de Justicia (abogado-asesor), y de aquel que irradia como miembro del Gabinete, o una junta, o Gobernador interino”. In re Secretario de Justicia, 118 D.P.R. 827, 848 (1987).
Sin embargo, los antecedentes en este asunto y el texto íntegro de sus manifestaciones nos impiden compartir la tesis de que las mismas —por haberse producido mientras era Goberna-dor interino— inhiben per se el ejercicio original de nuestra jurisdicción disciplinaria. En las presentes circunstancias, la doctrina de separación de poderes no anula automáticamente —como sugiere la opinión Per Curiam— nuestra facultad en el ámbito ético. In re Ríos, 112 D.P.R. 353 (1982).
Tampoco es persuasivo el argumento del licenciado Rivera Cruz en el sentido de que la queja es improcedente, porque no es un abogado admitido a postular en el foro federal y sólo figurar su nombre en los escritos judiciales del Estado como una simple “formalidad”.
*472No albergamos duda de que sus manifestaciones fueron vertidas mientras era abogado de récord, aunque fuese nominal, en la acción civil contra el Alcalde de Moca, Sr. Juan De Jesús Méndez. Tomamos conocimiento judicial de que el licenciado Rivera Cruz solicitó permiso para comparecer oficialmente en pleitos ante dicho foro y que en ese carácter formal fue autorizado únicamente a incluir su nombre en los documentos suscritos por otros abogados allí admitidos, por razón del mandato de ley que ostenta de representar al Estado (3 L.P.R.A. see. 72) —Feliciano v. Barceló, 605 E Supp. 967, 969 (1985)— y “en deferencia al cargo que ocupa en la jerarquía constitucional ejecutiva del [Gjobierno . . .”. Resolución de 16 de noviembre de 1987, pág. 3.
1 — 1
Aclarados estos extremos, un análisis concienzudo y desapa-sionado de las expresiones del licenciado Rivera Cruz refleja —como característica esencial— una nota de protesta y crítica limitada a la decisión del Juez federal, Hon. José A. Fusté. Según su percepción, el encarcelamiento del Alcalde De Jesús Méndez por desacato civil constituyó “un atropello” y “abuso de poder” del órgano judicial.!1)
La propia naturaleza de este lenguaje, más que el cargo de su interlocutor que fungía accidental y efímeramente como Gober-nador interino es, a juicio nuestro, el verdadero ratio decidendi para archivar la queja conforme la doctrina sentada en In re Cardona Álvarez, 116 D.P.R. 895, 904 (1986). Allí, en lo atinente decidimos que “el respeto hacia los tribunales, y su exaltación como uno de los postulados deontológicos más hermosos, no *473implica el establecimiento de una censura previa. Tampoco el que no reconozcamos la más amplia y dilatada libertad de defensa al abogado en el ejercicio de su profesión. Incuestionablemente la crítica judicial sana y oportuna es un instrumento necesario y efectivo para mantener a los jueces alertos y atentos al estricto cumplimiento de sus funciones. Tal crítica es un interés legítimo constitucional que debemos proteger. Es un vehículo apropiado para producir cambios favorables en el sistema de administración de justicia. Nuestro deber es escuchar esa crítica sin infundada sensiblería”. (Enfasis suplido y escolio omitido.)
H 1 — 1 I — }
Aunque para algunos, por su rudeza, para algunos, las mani-festaciones del licenciado Rivera Cruz sean susceptibles de esti-marse como carentes de estilo forense y, por ende, poco ejemplar-izantes —o como señala el propio Juez, Hon. José A. Fusté, “[mjentes razonables pueden interpretar las expresiones del Secretario como una violación a los cánones de ética profesional” (Resolución, supra, pág. 6)— ciertamente no rebasan el ámbito legítimo de su derecho de expresión —consustancial con la libertad de pensamiento— protegido por el Art. II, Sec. 4 de nuestra Constitución, L.RR.A., Tomo 1, y la Primera Enmienda de la Constitución de Estados Unidos, L.ER.A., Tomo l.(2)

(1) En lo pertinente, las expresiones fueron las siguientes:
“Bueno, sencillamente, esto, a nuestro juicio, ha sido un atropello por parte del tribunal federal, específicamente del juez que ordenó el encarcelamiento del alcalde y a nuestro juicio es un abuso de poder de la jurisdicción federal; de lo que se trata es de un alcalde que tiene un caso muy meritorio que fue visto en un tribunal federal y que está en apelación en el Circuito de Boston —porque hay mérito en el caso. En el entretanto el juez desea y ordena al alcalde que pague alrededor de $200,000 a unos empleados que fueron cesanteados que ya el juez sí logr[ó] reponerlos . . . .” (Escolio omitido y énfasis suplido.) Resolución de 16 de noviembre de 1987, págs. 3-4.


(2) Sobre los tres enfoques judiciales seguidos en las jurisdicciones estatales norteamericanas, consúltese a WE Hoye, Silencing the Advocates or Policing the Profession? Ethical Limitations on the First Amendment Rights of Attorneys, Drake L. R„ Vol. 38, No. 1, 1988-1989, págs. 31-57.